DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pendingClaims 1-6 are rejected

Drawings
The drawings are objected to because FIG. 3 reference character 304 states ‘124 VOLTS A/C’, whereas paragraph 32 of the original specification filed on 03/24/2021 states ‘a 125 Volt A.C. 304’, which is inconsistent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: FIG. 3 reference character 304 states ‘124 VOLTS A/C’, whereas paragraph 32 of the original specification filed on 03/24/2021 states ‘a 125 Volt A.C. 304’, which is inconsistent.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 2-3 states “said code comprising code to:” and instead should state “said computer code comprising computer code to:” to maintain consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Line 1 states “The processor-readable medium of claim…further comprising code to:” and instead should state “The non-transitory processor-readable medium of claim…further comprising computer code to:” to maintain consistency.  Also, lines 2, 4 and 6 each state “untreated grey water” and instead should each state “the untreated grey water” for further clarity and to maintain consistency.  Additionally, line 8 states “the treated grey water tank” and instead should state “the treated grey water” for further clarity.  Furthermore, line 12 states “and a third grey water tank” and instead should state “and a third treated grey water tank” to maintain consistency.  In addition, line 13 states “which pumps treated grey water from the first” and instead should state “which pumps the treated grey water from the first” to maintain consistency.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Line 1 states “The processor-readable medium of claim…further comprising code to:” and instead should state “The non-transitory processor-readable medium of claim…further comprising computer code to:” to maintain consistency.  Also, lines 8 and 12 each state “untreated grey water” and instead should state “the untreated grey water” to maintain consistency.  Furthermore, line 10 states “the bathtub or shower” and instead should state “the shower or bathtub” to maintain consistency.  Additionally, lines 10 and 14 each state “for impurity” and instead should state “for the impurity” to maintain consistency. Appropriate corrections are required.
Claim 4 is objected to because of the following informalities:  Line 1 states “The processor-readable medium of claim…further comprising code to:” and instead should state “The non-transitory processor-readable medium of claim…further comprising computer code to:” to maintain consistency.  Also, lines 5-6 states “the heating device,” and instead should state “the water heating device,” to maintain consistency.  Additionally, line 10 states “filters impurities” and instead should state “filters the impurities” to maintain consistency.  Furthermore, line 11 states “the first filter” and instead should state “the first output filter” to maintain consistency.  In addition, lines 13-14 states “store the cooled grey water via a water tank after the cooled grey water exits the cooling coil and before the cooled grey water enters” and instead should state “store the cooled treated grey water via a water tank after the cooled treated grey water exits the cooling coil and before the cooled treated grey water enters” to maintain consistency.  Appropriate corrections are required.
Claim 5 is objected to because of the following informalities:  Line 1 states “The processor-readable medium of claim…further comprising code to:” and instead should state “The non-transitory processor-readable medium of claim…further comprising computer code to:” to maintain consistency.  Also, lines 2, 3-4, 4, 5 and 6 each state “treated grey water” and instead should state “the treated grey water” to maintain consistency.  Appropriate corrections are required.
Claim 6 is objected to because of the following informalities:  Line 1 states “The processor-readable medium of claim…further comprising code to:” and instead should state “The non-transitory processor-readable medium of claim…further comprising computer code to:” to maintain consistency.  Also, line 2 states “from treated grey water” and instead should state “from the treated grey water” to maintain consistency.  Additionally, line 3 states “the second filter” and instead should state “the second output filter” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the output sensor” on line 13, “the threshold” on line 15, and “the sewer line” on line 16.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 1 recites the limitation “an impurity” on lines 15, 17 and 19.  It is unclear whether Applicant is referring to the same ‘impurity’ as recited on line 5 of claim 1, or a different impurity.  Additionally, claim 1 recites the limitation “an acceptable impurity level” on lines 17-18 and 20.  It is unclear whether Applicant is referring to the same ‘acceptable impurity level’ as recited on line 15 of claim 1, or a different acceptable impurity level.  Furthermore, claim 1 recites the limitation “the device” on line 19.  It is unclear which device Applicant is referring to, the water heating device on line 9 of claim 1, or the direction device on lines 9-10 of claim 1?  Claims 2-6 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "the first water pump” on lines 4-5, “the untreated grey water holding tank;” on line 5, “the second water pump” on lines 6-7, and “the water pressure pump” on line 10.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 2 recites the limitation “a building” on lines 2, 4 and 10.  It is unclear whether Applicant is referring to the same building as recited on line 4 of claim 1, or a different building.  Furthermore, claim 2 recites the limitation “the device” on lines 2-3.  It is unclear which device Applicant is referring to, the water heating device on line 9 of claim 1, or the direction device on lines 9-10 of claim 1?  In addition, claim 2 recites the limitation “a water heating device” on line 7.  It is unclear whether Applicant is referring to the same ‘water heating device’ as recited on line 9 of claim 1, or a different water heating device.
Claim 3 recites the limitation "the level of treated grey water in the first treated grey water tank via the first treated grey water tank volume sensor;” on lines 2-3, “the level of treated grey water in the second treated grey water tank via the second treated grey water tank volume sensor;” on lines 4-5, “the level of treated grey water in a third treated grey water tank via the third treated grey water tank volume sensor;” on lines 6-7, “the shower sensor” on line 9, and “the sink sensor,” on line 13.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 3 recites the limitation “a building” on lines 8 and 12.  It is unclear whether Applicant is referring to the same building as recited on line 4 of claim 1, or a different building.
Claim 4 recites the limitation "the cooling coil” on line 11.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 4 recites the limitation “the grey water” on line 6.  It is unclear whether Applicant is referring to the untreated grey water or the treated grey water.  Additionally, claim 4 recites the limitation “the water” on line 9.  It is unclear whether Applicant is referring to the untreated grey water or the treated grey water.  Furthermore, claim 4 recites the limitation “from the treated grey water after the treated grey water exits” on lines 10-11.  Did Applicant intend to recite ‘the untreated grey water’ for both recitations instead?  In addition, claim 4 recites the limitation “a preferred temperature range of 60° Fahrenheit,” on lines 6-7.  How can a range only include one number?
Claim 5 recites the limitation "the first treated grey water tank” on line 4, “the second treated grey water tank” on line 5, “the third treated grey water tank” on line 6, and “the same time;” on line 9.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 5 recites the limitation “the device” on line 10.  It is unclear whether Applicant is referring to the water heating device, or the direction device?
Claim 6 recites the limitation "the second output filter” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 6 recites the limitation “an impurity” on line 2.  It is unclear whether Applicant is referring to the same ‘impurity’ as recited on line 5 of claim 1, or a different impurity.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-6 of the current application 17/211541 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-13 of U.S. Patent 10,968,114 B2, and as being unpatentable over patented claims 1-20 of U.S. Patent 10,683,213 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough and further disclosed by patented claims 1-13 of U.S. Patent 10,968,114 B2, and by patented claims 1-20 of U.S. Patent 10,683,213 B2.
This is a nonstatutory double patenting rejection. In addition, the applications are obvious variations of each other because they disclose similar details as mentioned above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vielma (U.S. 2013/0180928 A1) in view of Klicpera et al. (U.S. 2017/0145669 A1) (hereinafter “Klicpera”).

Regarding Claim 1:
Vielma teaches a non-transitory processor-readable medium storing computer code representing instructions to cause a process for detecting untreated grey water (see FIG. 1 water conservation system), said code comprising code to:
detect untreated grey water entering a plumbing system of a building (see FIG. 1 water conservation system) (see paragraph 4 – “a water conservation system that allows gray water from the sink and shower to be purified, stored and reused in the house or building for toilet and exterior uses”);
detect an impurity in the untreated grey water via a first operational sensor (see FIG. 2, main water quality sensor 31), wherein the impurity comprises bacteria, viruses, chemicals, toxins, fertilizers, minerals, biological weapons, radioactive materials, or radioactive waste (see paragraph 21 – “The gray water discharge lines 1…not limited to a bath shower discharge line, a washing basin discharge line, a laundry machine discharge line, a dishwasher discharge line, and other related discharge lines”) (see paragraph 22 – “The main water quality sensor 31 senses the pollutant types and levels of the raw gray water being discharged from the gray water discharge lines 1.  The main water quality sensor 31 is programmed with a first preset limit, where the first preset limit is the maximum allowable pollutant types and levels through the impurity measuring unit 3”) (see paragraph 23);
routing the untreated grey water into a water heating device (see FIG. 6, water treatment unit 6 comprising a heating element 63) (see paragraph 26 – “The heating element 63 is positioned within the water treatment unit 6…Any harmful bacteria or other undesirable substances in the filtered gray water are removed from the thermal convection of the thermal energy.  After the filtered gray water is sterilized from the heating element 63, the filtered gray water becomes purified gray water within the personal water conservation system”) and a first output filter (see FIG. 3, filter 41) via a directional device (see FIG. 2, control shutoff valve 32 and/or see FIGS. 1 and 4, directional control valve 5), wherein the untreated grey water passes through the first output filter as an output of treated grey water (see paragraph 24 – “Then the raw gray water is filtered through the filter 41 to reduce the pollutant types and levels, where the raw gray water becomes filtered gray water within the personal water conservation system”), wherein the directional device is associated with the first operational sensor (Examiner’s note:  Examiner is interpreting the claim limitation “associated” similar to in fluid communication, see FIGS. 1, 2 and 4, directional valve 32 and/or control valve 5 are in fluid communication with sensor 31);
route the treated grey water via the output sensor (see FIG. 4, secondary water quality sensor 51) to a plurality of treated grey water tanks (see FIGS. 7-8, treated water tanks 7) for storage and reuse in the plumbing system of the building if the treated grey water contains an impurity at or below the threshold for an acceptable impurity level (Examiner’s note:  this claim limitation is in a conditional form and therefore does not have to occur) (see paragraph 25 – “The secondary water quality sensor 51 is programmed with a second preset limit, where the second preset limit is the maximum allowable pollutant types and levels through the directional control valve 5.  Depending on the output of the secondary water quality sensor 51…an opened position or a closed position…If the pollutant types and levels of the filtered gray water are lower than the second preset limit…redirected to the water treatment unit 6 through the treatment outlet 53…”) (see paragraph 27 – “more than one treated water tank 7 can be added to the personal water conservation system in order to store additional purified gray water”);
route the treated grey water via the output sensor to the sewer line (see FIG. 1, main sewage line 2) through the plumbing system of the building if the treated grey water contains an impurity above the threshold for an acceptable impurity level (Examiner’s note:  this claim limitation is in a conditional form and therefore does not have to occur) (see paragraph 25 – “if the pollutant types and levels of the filtered gray water are higher than the second preset limit, the directional control valve 5 transports into the closed position where the filtered gray water is redirected to the main sewage line 2 through the sewage outlet 52”); and
shut down the device via the output sensor if the treated grey water contains an impurity above the threshold for an acceptable impurity level (Examiner’s note:  this claim limitation is in a conditional form and therefore does not have to occur.  Also, Examiner is broadly interpreting ‘shutting down the device’ similar to the control valve 5 being in a closed position) (see paragraph 25 – “if the pollutant types and levels of the filtered gray water are higher than the second preset limit, the directional control valve 5 transports into the closed position where the filtered gray water is redirected to the main sewage line 2 through the sewage outlet 52”).
Vielma does not specifically teach a second operational sensor that detects the impurity in the untreated grey water, wherein the directional device is associated with the first operational sensor and the second operational sensor.  
	Klicpera teaches a second operational sensor (see Klicpera FIG. 2, contamination sensor 68) that detects the impurity in the untreated grey water, wherein the second operational sensor is associated with the directional device (see Klicpera paragraphs 23-24 – “first diverter valve 54 and a contamination sensor 68…When the contamination sensor 68 detects a specified level…it sends a corresponding electrical signal to the command center that determines if the first diverter valve 54 will direct the water down the sewer side…and alternately direct the clean waste water…to the recycle plumbing and filter section”).
	Vielma and Klicpera are analogous inventions in the art of teaching a system for detecting untreated grey water quality.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conservation system of Vielma to add the second operational sensor (contamination sensor 68) of Klicpera, associated and in fluid communication with the directional device, the first operational sensor and the output sensor of Vielma, to further detect impurities within the untreated grey water source and divert the directional device/valve of Vielma accordingly based on the impurity level (see Klicpera paragraphs 23-24 – “first diverter valve 54 and a contamination sensor 68…When the contamination sensor 68 detects a specified level…it sends a corresponding electrical signal to the command center that determines if the first diverter valve 54 will direct the water down the sewer side…and alternately direct the clean waste water…to the recycle plumbing and filter section”).

Regarding Claim 3:
The combination of Vielma in view of Klicpera teaches the processor-readable medium of claim 1 wherein Vielma further teaches numerous gray water discharge lines 1 (see Vielma FIG. 1) containing untreated grey water exiting from a shower or bathtub, sink, laundry machine, dishwasher, etc. (see Vielma paragraph 3 – “A typical bathroom in a standard home comprises at least one sink, shower, and toilet”) (see Vielma paragraph 21 – “The gray water discharge lines 1…not limited to a bath shower discharge line, a washing basin discharge line, a laundry machine discharge line, a dishwasher discharge line, and other related discharge lines”), and also teaches an impurity measuring unit 3 (see Vielma FIG. 1) including the main water quality sensor 31.  Although Vielma does not specifically teach ‘a shower sensor’ and ‘a sink sensor’, this deficiency is fulfilled by Klicpera.
Klicpera teaches multiple sensors (see Klicpera FIG. 1, temperature sensor 49, flow sensor 51 and a pressure sensor (no reference character provided)) (see Klicpera paragraphs 25-26 – “…near the shower head 42 is a temperature sensor 49 and a flow sensor 51…a pressure valve or sensor (not shown)…”) positioned near a shower head 42 for detecting numerous parameters of a fluid source flowing through a plumbing of a building (shower, sink, etc.).
Vielma and Klicpera are analogous inventions in the art of teaching a system for detecting untreated grey water quality.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conservation system of Vielma to add the multiple sensors (temperature, flow and pressure) of Klicpera, positioned near the shower discharge line and the sink discharge line of Vielma, to further measure and monitor the fluid characteristics of the untreated grey water entering the plumbing system of the building and divert the control/directional device of Vielma based on the measured impurity levels (see Klicpera paragraph 26 – “A pressure valve or sensor (not shown) may be utilized to monitor the water pressures on the recycles side to pulsate or control the water pump 66 to attain a desired water pressure”).

Regarding Claim 6:
The combination of Vielma in view of Klicpera teaches the processor-readable medium of claim 1 wherein Klicpera teaches a filter assembly 50 (see Klicpera FIG. 2) including multiple filters such as a sand filter and/or a membrane filter (see Klicpera paragraph 27 – “The filter assembly 50 can have a number of treatment components…sand, or cartridge or filter paper/screen…membrane filters…”) (see Klicpera paragraph 30 – “One or multiple filter and sterilization technology can be utilized with the present invention”).
Vielma and Klicpera are analogous inventions in the art of teaching a system for detecting untreated grey water quality.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conservation system of Vielma to add additional filters such as a sand and/or a membrane filter (a second output filter), as taught by Klicpera, to further filter impurities from the treated grey water after the treated grey water exits the treated grey water tanks (see Klicpera paragraph 27 – “The filter assembly 50 can have a number of treatment components…sand, or cartridge or filter paper/screen…membrane filters…”) (see Klicpera paragraph 30 – “One or multiple filter and sterilization technology can be utilized with the present invention”).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vielma (US 2013/0180928 A1) in view of Klicpera et al. (US 2017/0145669 A1) (hereinafter “Klicpera”) and further in view of Hartman (US 2009/0222981 A1).

Regarding Claim 2:
The combination of Vielma in view of Klicpera teaches the processor-readable medium of claim 1 wherein Vielma further teaches computer code to:
a first water pump (see Vielma FIG. 2, pump 33) that pumps the untreated grey water into an untreated grey water holding tank (see Vielma FIG. 2, buffer tank 4) (see Vielma paragraphs 22 and 24 – “Once the pump 33 is turned on, the pump 33 transports the raw gray water into the buffer tank 4”); and
a water pressure pump that pumps the treated grey water at sufficient water pressure levels from the plurality of treated grey water tanks to the plumbing system of the building (see Vielma FIG. 8, circulation pump 71) (see Vielma paragraph 27 – “The treated water tank 7 comprises a circulation pump 71, an overflow line 72, and a shutoff sensor 74…”).
Although Vielma teaches untreated grey water flowing from an untreated grey water holding tank through the water heating device (see Vielma FIG. 6, water treatment unit 6 comprising a heating element 63) and the first output filter (see Vielma FIG. 3, filter 41), and also teaches treated grey water flowing from the first output filter to the plurality of treated grey water tanks (see Vielma FIGS. 7-8, treated water tanks 7), the combination does not specifically teach a second water pump, a third water pump, and a cooling coil.
Hartman teaches an integrated recycle gray water system (see Hartman FIG. 1) including multiple pumps 22 (FIG. 1), 119 (FIG. 4), 506 (FIG. 5) for various functions such as pumping grey water to a treated grey water water/storage tank, from a grey water/storage tank to a plumbing system (toilet), and through a water heating device (see Hartman paragraph 33 – “The pump 22 is disposed in close proximity to the grey water tank 46…”) (see Hartman paragraph 35 – “The recirculating heat transfer fluid is recirculated by a pump 119.  The pump is a two stage pump”) (see Hartman paragraph 36 – “a pump 506 for distributing a demand amount of grey water from the storage means to a toilet fixture storage tank 508”), and also teaches a heat exchange circuit 92, a radiating heat exchanger 99 further including a heat transfer fluid intake 100, a heat transfer fluid discharge 102, a radiating coil 104, a domestic water heating coil 110, temperature sensing means 114 and a programmable control means 112 (see Hartman paragraphs 34-35 – “The exchange circuit 92 comprises…a radiating heat exchanger 99…the radiating heat exchanger 99 comprises a heat transfer fluid intake 100, a heat transfer fluid discharge 102 and a radiating coil 104 between said heat transfer intake 100 and discharge 102…until said desired temperature is achieved…a sheet of copper 108 with the radiating coil 104 on the underside and a domestic water heating coil 110 on the top side of the copper sheet…domestic water heater 109”).
Vielma and Klicpera are analogous inventions in the art of teaching a system for detecting untreated grey water quality.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conservation system of Vielma to add the second operational sensor (contamination sensor 68) of Klicpera, associated and in fluidic communication with the directional device and the output sensor of Vielma, to further detect impurities within the untreated grey water source and divert the directional valve of Vielma accordingly (see Klicpera paragraphs 23-24 – “first diverter valve 54 and a contamination sensor 68…When the contamination sensor 68 detects a specified level…it sends a corresponding electrical signal to the command center that determines if the first diverter valve 54 will direct the water down the sewer side…and alternately direct the clean waste water…to the recycle plumbing and filter section”).
	Vielma, Klicpera and Hartman are analogous inventions in the art of teaching a grey water reuse system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conservation system of Vielma, as modified by Klicpera, to add additional pumps and a cooling coil of Hartman, to further pressurize and alter a flow rate of the untreated and treated grey water source flowing from one component to another component at a desired temperature (hot and/or cold) (see Hartman paragraphs 34-35 – “The exchange circuit 92 comprises…a radiating heat exchanger 99…the radiating heat exchanger 99 comprises a heat transfer fluid intake 100, a heat transfer fluid discharge 102 and a radiating coil 104 between said heat transfer intake 100 and discharge 102…until said desired temperature is achieved…a sheet of copper 108 with the radiating coil 104 on the underside and a domestic water heating coil 110 on the top side of the copper sheet…domestic water heater 109”).



Regarding Claim 4:
The combination of Vielma in view of Klicpera teaches the processor-readable medium of claim 1 wherein Vielma further teaches computer code to:
control a temperature of the water heating device (see Vielma FIG. 6, water treatment unit 6 comprising a heating element 63) via a temperature adjustment unit (see Vielma FIG. 1, thermostat 61), wherein the temperature adjustment unit sends a signal to a computer panel, wherein the computer panel is integrated into a data processing system (see Vielma FIG. 1, control panel 12 and digital panel 73) (see Vielma paragraph 30 – “The thermostat 61 is communicatively coupled with the heating element 63 enabling the users to control the heating element 63 through the thermostat 61.  The digital panel 73 allows the user to easily observe and keep track of technical details relating to the performance of the personal water conservation system and the water level in the treated water tank 7 as well as information about the usage of the purified gray water”);
cool the treated grey water after the untreated grey water passes through the heating device, wherein the grey water is cooled for an appropriate amount of time to a preferred temperature range of 60° Fahrenheit (Examiner’s note:  Examiner is broadly considering “an appropriate amount of time” encompasses a few seconds and/or minutes sufficient enough to remove any harmful bacteria or other undesirable substances) (see Vielma paragraph 30 – “The thermostat 61 is communicatively coupled with the heating element 63 enabling the users to control the heating element 63 through the thermostat 61.  The digital panel 73 allows the user to easily observe and keep track of technical details relating to the performance of the personal water conservation system and the water level in the treated water tank 7 as well as information about the usage of the purified gray water”) (see Vielma paragraph 26 – “The heating element 63 is positioned within the water treatment unit 6…the heating element 63 purifies the filtered gray water as the heating element produces thermal energy.  Any harmful bacteria or other undesirable substances in the filtered gray water are removed from the thermal convection of the thermal energy.  After the filtered gray water is sterilized from the heating element 63, the filtered gray water becomes purified gray water within the personal water conservation system”), wherein the untreated grey water is heated via the water heating device to a preferred temperature range of 160° Fahrenheit to 212° Fahrenheit, wherein the water is heated for an appropriate amount of time to kill impurities in the untreated grey water (Examiner’s note:  Examiner is broadly considering “an appropriate amount of time” encompasses a few seconds and/or minutes sufficient enough to remove any harmful bacteria or other undesirable substances) (see Vielma paragraph 30 – “The thermostat 61 is communicatively coupled with the heating element 63 enabling the users to control the heating element 63 through the thermostat 61.  The digital panel 73 allows the user to easily observe and keep track of technical details relating to the performance of the personal water conservation system and the water level in the treated water tank 7 as well as information about the usage of the purified gray water”) (see Vielma paragraph 26 – “The heating element 63 is positioned within the water treatment unit 6…the heating element 63 purifies the filtered gray water as the heating element produces thermal energy.  Any harmful bacteria or other undesirable substances in the filtered gray water are removed from the thermal convection of the thermal energy.  After the filtered gray water is sterilized from the heating element 63, the filtered gray water becomes purified gray water within the personal water conservation system”), wherein the first output filter (see FIG. 3, filter 41) filters impurities from the treated grey water after the treated grey water exits the cooling coil (see Vielma paragraph 24 – “Then the raw gray water is filtered through the filter 41 to reduce the pollutant types and levels, where the raw gray water becomes filtered gray water within the personal water conservation system”). 
Klicpera teaches a filter assembly 50 (see Klicpera FIG. 2) wherein the filter assembly 50 can include multiple filters such as a sand filter and/or a membrane filter (see Klicpera paragraph 27 – “The filter assembly 50 can have a number of treatment components…sand, or cartridge or filter paper/screen…membrane filters…”) (see Klicpera paragraph 30 – “One or multiple filter and sterilization technology can be utilized with the present invention”).  Additionally, Klicpera teaches a water heater 62 in electrical communication with a control center 56 and capable of adjusting the grey water to a preferred temperature range of 60° Fahrenheit, and to a preferred temperature range of 160° Fahrenheit to 212° Fahrenheit (see Klicpera paragraph 26 – “The water heater 62 is also in electrical communication (wired or wireless) with the control center 56”) (see Klicpera paragraph 41 – “…when a sensor is monitoring the shower temperature of water…any temperature between 32 degrees Fahrenheit and 212 degrees Fahrenheit…”).
The combination does not specifically teach a cooling coil that cools the grey water after the grey water passes through the heating device, and a water tank that stores cooled grey water after the cooled grey water exits a cooling coil and before the cooled grey water enters the first output filter.
Hartman teaches an integrated recycle gray water system (see Hartman FIG. 1) including a heat exchange circuit 92, a radiating heat exchanger 99 further including a heat transfer fluid intake 100, a heat transfer fluid discharge 102, a radiating coil 104, a domestic water heating coil 110, temperature sensing means 114 and a programmable control means 112, wherein the heated and/or cooled grey water is further stored in a tank (see Hartman FIG. 1, tank 46) (see Hartman paragraphs 34-35 – “The exchange circuit 92 comprises…a radiating heat exchanger 99…the radiating heat exchanger 99 comprises a heat transfer fluid intake 100, a heat transfer fluid discharge 102 and a radiating coil 104 between said heat transfer intake 100 and discharge 102…until said desired temperature is achieved…a sheet of copper 108 with the radiating coil 104 on the underside and a domestic water heating coil 110 on the top side of the copper sheet…domestic water heater 109”).
Vielma and Klicpera are analogous inventions in the art of teaching a system for detecting untreated grey water quality.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conservation system and method of Vielma to add additional filters such as a sand and/or a membrane filter (a second output filter), as taught by Klicpera, to further filter impurities from the treated grey water after the treated grey water exits the treated grey water tanks (see Klicpera paragraph 27 – “The filter assembly 50 can have a number of treatment components…sand, or cartridge or filter paper/screen…membrane filters…”) (see Klicpera paragraph 30 – “One or multiple filter and sterilization technology can be utilized with the present invention”).
Vielma, Klicpera and Hartman are analogous inventions in the art of teaching a grey water reuse system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water conservation system and method of Vielma, as modified by Klicpera, to add a cooling coil of Hartman, to further heat and/or cool the untreated and treated grey water source to a desired temperature (hot and/or cold) (see Hartman paragraphs 34-35 – “The exchange circuit 92 comprises…a radiating heat exchanger 99…the radiating heat exchanger 99 comprises a heat transfer fluid intake 100, a heat transfer fluid discharge 102 and a radiating coil 104 between said heat transfer intake 100 and discharge 102…until said desired temperature is achieved…a sheet of copper 108 with the radiating coil 104 on the underside and a domestic water heating coil 110 on the top side of the copper sheet…domestic water heater 109”).


Other Reference Considered
Espinoza et al. (U.S. 2017/0088436 A1) teaches a system and method for residential and industrial grey water recycling and filtration process and system.




Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner suggests to include claim 5 limitations into independent claim 1.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773